Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Final Office Action


DETAILED ACTION

Applicant’s arguments have been fully considered, however some/all are NOT found to be persuasive because of the following reasons:

Applicant’s argument and Examiner’s Response
Applicant:
In other words, Ruckerbauer discloses using a logic operation to determine the location of a memory die in a memory stack, in order to determine faults in a memory die / stack.
The location of a memory die in a memory stack using a bus operation is not information relating to a bus, let alone any physical requirement for a bus. As such, Ruckerbauer is silent as to collecting information on any physical requirements of the busses, let alone basing any additional actions relating to a buffer array based on the bus information including physical requirements.
before the physical layer_ID bus is used. As such, the bi-directional buffers 34 cannot be “regularly arranged, based on the bus information,” as required by claim 1.

Examiner: For the claim limitation “physical requirements of the bus from input data” may be interpreted as any information (or input data) related to bus physical structure or physical position. In this case, the “physical layer-ID” of the reference can represent the physical position of the bus among many layout layers of the design. Therefore, the “physical layer-ID” from the reference seems functionally equivalent to the “physical requirements of the bus from input data” from the claim limitations.

Applicant:
Ruckerbauer discloses “FIGS. 3a-3c show embodiments of flexible data bus configurations of memory dies.”3 Simply, Ruckerbauer is directed towards a reconfigurable memory die and therefore completely different from the method of routing a bus including a buffer in a layout of an integrated circuit including “generate
interconnections” “based on the bus information” as generally required by claim 1. (Emphasis added).

Examiner: Refer to the same response as above.


Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8-11, 13-16, 18-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Ruckerbauer (US-PGPUB-NO:  US20100074038)(As to claim 1, 11, 16, Ruckerbauer discloses):1.    A method of routing a bus including a buffer in a layout of an integrated circuit [Para. 39, refer to: "connect", "bus", "interlayer", "buffer"], the method comprising:extracting bus information [Para. 80, refer to: "bus", "information"] including physical requirements of the bus from input data [Para. 80, refer to: "physical layer-ID", "bus"; wherein, the “physical layer-ID” of the prior art is a form of “bus information” of the claim  by the reference.];generating a buffer array [Fig. 3A, as highlighted], in which buffers included in the bus are regularly arranged [Para. 44, 19], based on the bus information [Para. 80, 3];
    PNG
    media_image1.png
    251
    559
    media_image1.png
    Greyscale
placing at least one buffer array [Para. 52 refer to: "placed", "buffer"], in the layout of the integrated circuit [Para. 50, refer to: "layout", "circuitry"], based on the bus information [Para. 80];and generating interconnections connected to buffers [Para. 41, refer to: "path", "connect", "buffers"] included in the at least one buffer array, based on the bus information [Para. 80, refer to: "bus", "information"].(As to claim 8, 18, Ruckerbauer discloses):8.    The method of claim 1, wherein the generating of the buffer array comprises generating a buffer array in which adjacent buffers are aligned in a first direction [Para. 19, 41].Ruckerbauer discloses):9.    The method of claim 1, wherein the generating of the buffer array comprises generating a buffer array [Para. 3 refer to: "buffer"], including in which buffers are aligned  in a first direction and a second direction [Para. 18, refer to: "first", "second", "direction"], perpendicular to the first direction [Para. 106].(As to claim 10, 15, 20, Ruckerbauer discloses):10.    The method of claim 1, further comprising:generating output data including physical information about the at least one buffer array and the interconnections [Para. 80, 39];creating at least one mask according to the output data [Para. 80];and creating the integrated circuit according to the at least one mask [Para. 50].(As to claim 13, 18, Ruckerbauer discloses):13.    The method of claim 11, wherein the generating of the at least one buffer array and interconnections comprises generating a buffer array [Para. 39, 41, refer to: "buffer", "path"], in which adjacent buffers are aligned in a first direction [Para. 18, refer to: "first", "direction"].Ruckerbauer discloses):14.    The method of claim 11, wherein the generating of the at least one buffer array and interconnections further comprises generating a buffer array- [Para. 39, 41,], including in which buffers are aligned in a first direction [Para. 18, refer to: "first", "direction"], and a second direction perpendicular to the first direction [Para. 106, 108].(As to claim 19, Ruckerbauer discloses):19.    The method of claim 18, wherein the generating of the at least one buffer array further comprises- [Para. 3], generating a buffer array including in which buffers are aligned [Para. 19, 30], in a first direction and a second direction perpendicular to the first direction [Para. 106, refer to: "first", "second"].

Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.

Conclusion

If any prior art made of record in the form PTO-892 and not relied upon, then those arts should simply be considered as pertinent, to the applicant's disclosure. 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM at telephone number is (571) 270-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mohammed Alam/
Primary Examiner, Art Unit 2851